Citation Nr: 0903008	
Decision Date: 01/28/09    Archive Date: 02/09/09

DOCKET NO.  07-04 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1. Entitlement to a disability rating in excess of 20 percent 
for residuals of left shoulder injury.  

2. Entitlement to a total disability evaluation for 
compensation purposes based on individual unemployability 
(TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

This appeal arises before the Board of Veterans' Appeals (BVA 
or Board) from a January 2004 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa, that denied the benefits sought on appeal.  (The 
veteran's claims file was subsequently transferred to the 
jurisdiction of the RO in Phoenix, Arizona.)  The veteran had 
active duty for training from April 1980 to August 1980 and 
active service from September 9, 1991 to September 13, 1991.  

In July 2008, the veteran presented testimony at a BVA 
hearing and raised the issue of service connection for a 
right shoulder disorder.  However, this matter is not before 
the Board because it has not been prepared for appellate 
review.  Therefore, the Board refers this matter to the RO 
for appropriate action.  


REMAND

A preliminary review of the record discloses a need for 
further development prior to final appellate review.  In July 
2008, the veteran testified his left shoulder has worsened 
within the last year.  The veteran's last VA examination of 
records was in October 2006.  However during his testimony 
the veteran indicated that he had a VA examination in 
February 2008.  He stated his most recent treatment has been 
at the VA Medical Center in Des Moines.  In January 2008, the 
veteran indicated his last physical examination was in 
February 2007.  Under these circumstances, the veteran's 
outstanding medical records and examinations should be 
obtained and the Board believes that the veteran should be 
afforded another VA examination.

As for the veteran's TDIU claim, in December 2008, the 
veteran' representative noted that based on the veteran's 
statement received in July 2008, his claim for vocational 
rehabilitation was verbally denied and requested that the RO 
obtain the veteran's vocational rehabilitation file and 
readjudicate the TDIU claim.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, it is the Board's opinion 
that further development of the case is necessary.  This case 
is being returned to the RO via the Appeals Management Center 
(AMC) in Washington, D.C., and the veteran will be notified 
when further action on his part is required.  Accordingly, 
this case is REMANDED for the following action:

1.  The RO/AMC should ask the veteran to 
clarify when and where he was last 
examined for his left shoulder 
disability and where he has received 
treatment for that disability since his 
October 2006 VA examination.  The RO/AMC 
should then obtain and associate those 
records with the claims file.  

2.  The RO/AMC should obtain the 
veteran's vocational rehabilitation file 
and associate with claims folder.  

4.  The veteran should be afforded an 
examination of his left shoulder to 
ascertain the severity and 
manifestations of his service-connected 
disability.  Any and all indicated 
evaluations, studies and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is requested 
to review all pertinent records 
associated with the claims file, and 
following this review and examination, 
the examiner is requested to report 
complaints and clinical findings 
pertaining to the veteran's left 
shoulder in detail, including the degree 
of limitation of motion on flexion and 
abduction.  

The examiner is further requested to 
comment on the presence or absence of 
flare-ups of pain, weakness, excessive 
fatigability with use, incoordination, 
painful motion and pain with use, and 
attempt to offer an opinion as to 
whether these factors produce any 
additional limitation of motion, and, if 
possible, in the additional degrees of 
limitation of motion.  The examiner 
should comment on whether there are any 
neurological abnormalities associated 
with the veteran's service-connected 
left shoulder disability, and if so, 
comment on whether it results in mild, 
moderate or severe incomplete paralysis.  
The examiner should also comment on 
whether the veteran's service-connected 
left shoulder disability affects his 
ability to be gainfully employed.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
However, if the requested opinions 
cannot be provided without resort to 
speculation, the examiner should so 
state and explain why an opinion cannot 
be provided without resort to 
speculation.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. 
§ 4.1, copies of all pertinent records 
in the veteran's claims file, or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review in connection with the 
examination.  Since it is important 
"that each disability be viewed in 
relation to its history[,]" 38 C.F.R. § 
4.1, copies of all pertinent records in 
the veteran's claims file or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the veteran and his representative should be furnished a 
Supplemental Statement of the Case, and be afforded a 
reasonable opportunity to respond before the record is 
returned to the Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
veteran until he is notified.



_________________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


